[N THE UNlTED STATES DISTRICT COURT
FOR Tl-lE SOUTHERN DISTR|CT OF OHlO
WES'I`ERN DIV|SION

'l`anya Miller,
Plaintiff($),
Case Number: l:l?cv633

vs.
.|udge Susan .l. Dlott
Commissioner of Social Security,
Defcndant(s).
ORDER

This matter is before the Court pursuant to the Order ol`General Ret`erence in the Unitcd
States District Court for the Southern District othio Westem Division to United States
Magistrate Judge Karen L. Litkovitz. l’ursuant to such reference, the Magistrate Judge reviewed
the pleadings and filed with this Court on November 6_. 2018 a Report and Recommendation (Doc.
19). Subsequently. the plaintiff filed objections to such l{eport and Recommendation (Doe. 20).

'l`he Court has reviewed the comprehensive findings of the Magistrate Judge and considered
de novo all ofthe filings in this matter. Upon consideration ofthe foregoing, the Court does
determine that such Recommendation should be adoptedl

Accordingly, the decision ofthe Commissioner is AFF]RMED. This case is hereby

TERMINATED from the docket ofthis Court.

IT IS SO ORDERED.

/Cé/w». Q.BM

flodge Susan J. Dlot
United States Distric Court

